Lamar, J.
Smith as an agent of a packing-house was engaged at the same time in two classes of business, one taxable, the other non-taxable. The State statute could not operate to impose a tax upon him for the interstate business, and the interstate clause of the constitution of the United States did not operate to relieve *533him from liability for tax on the intrastate business. On this branch of the case allegations of the petition were substantially the same as those passed upon in Kehrer v. Stewart, 117 Ga. 969, 25 Sup. Ct. R. 403. It affirmatively appears that meats stored in the warehouse in Augusta were sold in large quantities to customers in Georgia. This was intrastate business, and when he engaged therein Smith became subject to the tax imposed by par. 21 of see. 2 of the tax act of 1902. He could not relieve himself of this liability because he also sold goods to customers in South Carolina.
In the petition as originally drafted there was complaint that Sawtell, who was a competitor of the Armour Packing Company, was exempt from this tax, because he sold directly to customers, commission merchants, or brokers. As the petition is framed, most, if not all, of these allegations as to discrimination and inequality probably went out of the case when the Armour Company was stricken as' a party. Smith, the agent, had no right to litigate that question for his principal, the Armour Company. But assuming that after the amendment there was enough left to authorize Smith to be heard on that branch of the case, his allegations do not entitle him to relief from the tax assessed by a valid and constitutional act of the General Assembly. The statute makes no discrimination between resident and non-resident agents. It imposes no burden upon one that is not imposed upon all others similarly situated, but acts uniformly upon all persons coming within its terms. In the pleadings there is not the remotest suggestion of “ any evil or discriminating administration,” whereby he is deprived of the equal protection of the law. Williams v. Mississippi, 170 U. S. R. 222, 225.

Judgment affirmed.


All the Justices concur.